PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                             No. 04-6214
ERSKINE HARTWELL,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                            (CR-00-72)

                       Argued: December 1, 2005

                        Decided: May 24, 2006

  Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.



Affirmed by published opinion. Judge Niemeyer wrote the opinion for
the court, in which Judge Williams joined as to Parts I, II, IV, and V,
and Judge Shedd joined as to Parts I, III, and V. Judge Williams wrote
an opinion concurring in part and concurring in the judgment. Judge
Shedd wrote a concurring opinion.


                             COUNSEL

ARGUED: Craig Weston Sampson, Richmond, Virginia, for Appel-
lant. David John Novak, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee. ON BRIEF: Marc L. Resnick, Washington, D.C., for
2                     UNITED STATES v. HARTWELL
Appellant. Paul J. McNulty, United States Attorney, Brian L. Whisler,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


                               OPINION

NIEMEYER, Circuit Judge:

    Erskine Hartwell pleaded guilty, pursuant to a plea agreement
dated April 27, 2000, to a one-count criminal information charging
him with murder-for-hire resulting in death, in violation of 18 U.S.C.
§ 1958(a), a crime punishable by life imprisonment or death. Under
the plea agreement, the government agreed not to seek the death pen-
alty and to consider, "in its sole discretion," filing a motion at a later
time for a reduction in the sentence below the statutory minimum, and
Hartwell agreed to cooperate fully, completely, and truthfully with the
government in investigating criminal activity. If Hartwell did not ful-
fill his obligations, the agreement provided that the government could
"seek release from any or all of its obligations" under the agreement.

   The district court sentenced Hartwell to life imprisonment, and a
judgment on his conviction and sentence was entered August 18,
2000.

   As Hartwell’s efforts to assist the government were still ongoing
a year later, the government filed a motion under Federal Rule of
Criminal Procedure 35(b) for a reduction of sentence on August 14,
2001, to toll the one-year time limit imposed by that rule. A year-and-
a-half later, the government filed a memorandum at the direction of
the district court, recommending that Hartwell’s sentence be reduced
from life imprisonment to 38 years’ imprisonment despite the govern-
ment’s concerns over Hartwell’s cooperation. Several months later,
however, because of Hartwell’s ongoing and past lies and his lack of
full disclosure, the government filed a motion to withdraw its motion
for a reduction of sentence. Hartwell filed a motion for an evidentiary
hearing to determine whether the government’s motion constituted a
breach of the plea agreement.

   By order dated January 14, 2004, the district court granted the gov-
ernment’s motion to withdraw its Rule 35(b) motion for reduction of
sentence and denied Hartwell’s motion for an evidentiary hearing.
                     UNITED STATES v. HARTWELL                       3
   On appeal from that order, Hartwell contends that the district court
never had subject-matter jurisdiction in this case because the govern-
ment proceeded on an information instead of an indictment for a
crime punishable by death. He also contends that the plea agreement,
both in its original form and as modified by the parties during the
course of his cooperation, did not authorize the government to with-
draw its motion for a reduction of sentence. Finally, he contends that
the district court abused its discretion in denying him an evidentiary
hearing on whether the government breached the plea agreement.

   For the reasons that follow, we conclude that we have jurisdiction
to hear Hartwell’s appeal and affirm the district court’s January 14,
2004 order.

                                   I

   For his participation in a conspiracy to kill a government witness
in Westmoreland County, Virginia, which resulted in the death of
Jaime Pereira, who was not the intended target, Hartwell pleaded
guilty to a criminal information charging him with aiding and abetting
murder for hire, in violation of 18 U.S.C. § 1958(a). That statute pro-
vides that when death results, the defendant is to be punished by
either life imprisonment or death. To avoid the death penalty and to
receive the possibility of an additional sentence reduction, Hartwell
negotiated a plea agreement with the government, in which he agreed
to provide "full, complete and truthful cooperation" with the govern-
ment’s investigation of criminal activity. More particularly, Hartwell
agreed:

    - to waive indictment and plead guilty to a one-count
      criminal information;

    - that the court had jurisdiction and authority to impose
      any sentence within the statutory maximum;

    - that he could not withdraw his guilty plea based upon the
      sentence imposed;

    - to waive his right to appeal "any sentence within the
      maximum provided in the statute(s) of conviction (or the
4                    UNITED STATES v. HARTWELL
        manner in which that sentence was determined) on the
        grounds set forth in Title 18, United States Code section
        3742 or on any ground whatever";

    - to cooperate fully, completely, and truthfully with the
      government and provide it all information that he knew
      regarding any criminal activity;-to testify truthfully and
      completely at any grand juries, trials, or other proceed-
      ings;

    - to be reasonably available for debriefing and pre-trial
      conferences as the government might require;

    - that if he failed "to fulfill completely all the obligations
      under this plea agreement, the United States may seek
      release from any or all its obligations under this plea
      agreement."

The government agreed:

    - not to seek the death penalty;

    - not to prosecute the defendant further in the Eastern Dis-
      trict of Virginia for the "specific conduct described in the
      information or statement of facts";

    - to recommend to the court that the sentence in this case
      run concurrently with any sentence that Hartwell
      received for crimes charged in the District of Maryland;

    - that it reserved "its option to seek any departure from the
      applicable sentencing guidelines, pursuant to Section 5K
      of the Sentencing Guidelines and Policy Statements, or
      Rule 35(b) of the Federal Rules of Criminal Procedure,
      if in its sole discretion, the United States determines that
      such departure is appropriate."

  Hartwell was sentenced to life imprisonment and ordered to pay
$5,320 in restitution to the family of Jaime Pereira, and judgment was
entered on August 18, 2000. Hartwell did not appeal the judgment.
                      UNITED STATES v. HARTWELL                         5
   Hartwell provided information and testimony in other criminal
investigations and trials. The government, however, became con-
cerned about the completeness and truthfulness of his cooperation fol-
lowing his testimony during the trial of James McGill, Jr., in the
District of Maryland. Hartwell told two FBI agents that he had com-
mitted perjury at the urging of an Assistant United States Attorney.
He then told the Assistant United States Attorney that he had lied to
the FBI agents because he was angry at some of the law enforcement
officers involved in the case and that he had not in fact perjured him-
self. The government also learned that Hartwell withheld information
from DEA agents about homicides in which he was involved.

   As a result of these concerns, the government sent a letter to Hart-
well’s counsel in January 2001, stating, "[W]e have concluded that
Mr. Hartwell has violated his responsibilities under his plea agree-
ment[ ]." The government stated, however, that because Hartwell
accepted responsibility and because of the complexities of his cooper-
ating in three different jurisdictions, it would "continue to allow Mr.
Hartwell to cooperate in his efforts to merit a sentence reduction
motion." If Hartwell agreed to and satisfied specified conditions, the
government would "continue to consider him for a sentence reduction
at the appropriate time" (emphasis added). These conditions included
successfully completing a polygraph examination; paying his restitu-
tion obligation in full by May 31, 2001; stipulating to his false state-
ments in the McGill prosecution; and cooperating fully and truthfully
with the government. Both Hartwell and his counsel signed the letter
on March 14, 2001, agreeing to the conditions.

   On August 14, 2001, while Hartwell’s assistance was ongoing, the
government filed a motion for a reduction of Hartwell’s sentence
under Federal Rule of Criminal Procedure 35(b). The motion stated
that since the defendant was "in the midst of cooperating," it was filed
only to toll the one-year time limitation imposed by Rule 35(b). The
government asked the court to delay ruling on the motion until the
defendant had fulfilled his responsibilities. Hartwell consented to the
delay and agreed that "if the defendant fails to fulfill his responsibili-
ties to the Government, the Government may withdraw this motion
without objection by the defendant."

  Approximately a year-and-a-half later, the district court, sua
sponte, ordered the government to file its memorandum in support of
6                    UNITED STATES v. HARTWELL
its Rule 35(b) motion, which the government did on March 10, 2003.
In addition to detailing the nature and value of Hartwell’s coopera-
tion, the government also outlined problems with his cooperation,
including the McGill incident. The government also stated that Hart-
well had not paid restitution to Pereira’s family. In a footnote to the
motion, the government stated:

    The Government considers defendant’s anticipated truthful
    testimony against [B.N.] as the principal basis for the filing
    of this motion. If, for any reason, defendant fails to provide
    truthful testimony during the [B.N.] prosecution, the Gov-
    ernment will take the position that defendant has engaged in
    a material breach of his plea agreement and his commitment
    to provide substantial assistance to the Government.

The government concluded its motion by recommending that Hart-
well’s sentence be reduced from life imprisonment to 38 years’
imprisonment.

   A few months later, in June 2003, Hartwell filed a motion for an
evidentiary hearing, alleging that the government had breached the
plea agreement. He attached an affidavit stating, "On or about
Feb[r]uary 25, 2000 AUSA David Nova[k] from Virginia entered an
agreement and promised [defendant] and previous counsel William
Purpura Esq, that after receiving a life sentence he was going to
reduce [defendant’s] sentence to 18 years on a 35(b) motion."

   The government thereupon filed a motion to withdraw its Rule
35(b) motion. The government stated that Hartwell’s affidavit was
false and that no one had ever promised Hartwell a specific sentence
or that he would receive a Rule 35(b) reduction at all. Because of this
"latest act of untruthfulness," the government no longer believed that
Hartwell deserved a sentence reduction.

   Hartwell promptly filed a statement and motion to strike his own
affidavit, admitting that AUSA Novak did not make the promises that
Hartwell stated in his affidavit.

   The court heard argument on the government’s motion to withdraw
its Rule 35(b) motion, and on January 14, 2004, it granted the govern-
                      UNITED STATES v. HARTWELL                         7
ment’s motion and denied Hartwell’s motion for an evidentiary hear-
ing. United States v. Hartwell, 302 F. Supp. 2d 609 (E.D. Va. 2004).

   Hartwell filed this appeal, contending (1) that the district court
lacked subject-matter jurisdiction to convict and sentence him
because he was charged by an information and not an indictment; (2)
that the district court erred in permitting the government to withdraw
its Rule 35(b) motion; and (3) that the district court abused its discre-
tion in denying him an evidentiary hearing on whether the govern-
ment breached the plea agreement.

                                    II

   At the outset, we address the government’s contention that Hart-
well may not appeal the district court’s order granting its motion to
withdraw its Rule 35(b) motion, citing United States v. Pridgen, 64
F.3d 147 (4th Cir. 1995), and that therefore we must dismiss Hart-
well’s appeal. In Pridgen, we held that appeals from rulings on Rule
35(b) motions are governed by 18 U.S.C. § 3742, not 28 U.S.C.
§ 1291, and that the district court’s exercise of discretion in denying
the government’s motion for a sentence reduction does not fulfill the
condition for a defendant’s appeal under that section, so long as the
district court did not misconstrue its authority. See Pridgen, 64 F.3d
at 149; 18 U.S.C. § 3742(a)(1) (authorizing appeal if sentence was
imposed in violation of law). We did, however, find that the defen-
dant could appeal the district court’s refusal to conduct an evidentiary
hearing because such an appeal was essentially a claim that the sen-
tence was imposed in violation of law. See Pridgen, 64 F.3d at 150.
In response to Hartwell’s invocation of 28 U.S.C. § 1291 (authorizing
appeals from "all final decisions of the district courts"), the govern-
ment argues that Hartwell failed to file his appeal within ten days of
the judgment in this case, which was entered on August 18, 2000.

   Generally, it is 28 U.S.C. § 1291 that gives the Courts of Appeals
jurisdiction of appeals from "all final decisions of the district courts."
A judgment in a criminal case becomes final after conviction and
imposition of sentence. United States v. Bundy, 392 F.3d 641, 644 n.1
(4th Cir. 2004) (citing Flanagan v. United States, 465 U.S. 259, 263
(1984)). Other orders in criminal cases are final and therefore appeal-
able when there is nothing further to be done. See Catlin v. United
8                     UNITED STATES v. HARTWELL
States, 324 U.S. 229, 233 (1945). Any appeal of a criminal judgment
or other final criminal order must be filed within ten days after "the
entry of either the judgment or the order being appealed." See Fed. R.
App. P. 4(b)(1)(A)(i). But parties to a criminal case may appeal other-
wise final sentences, even after the time for appealing has elapsed, in
the limited circumstances provided by 18 U.S.C. § 3742. See also
Pridgen, 64 F.3d at 148-49. Section 3742 provides in relevant part
that "[a] defendant may file a notice of appeal in the district court for
review of an otherwise final sentence if the sentence was imposed in
violation of law." 18 U.S.C. § 3742(a)(1) (emphasis added).

   Virtually every circuit to have considered the question has ruled
that a criminal defendant may not invoke 28 U.S.C. § 1291 to circum-
vent the conditions imposed by 18 U.S.C. § 3742 for appealing other-
wise final sentences. See United States v. Doe, 374 F.3d 851, 853 (9th
Cir. 2004); United States v. Moran, 325 F.3d 790, 792 (6th Cir.
2003); United States v. McDowell, 117 F.3d 974, 977 (7th Cir. 1997);
United States v. McMillan, 106 F.3d 322, 324 n.4 (10th Cir. 1997);
United States v. Doe, 93 F.3d 67, 68 (2d Cir. 1996); United States v.
Arishi, 54 F.3d 596, 598-99 (9th Cir. 1995); but see United States v.
McAndrews, 12 F.3d 273 (1st Cir. 1993). In Pridgen, we explicitly
rejected the McAndrews holding. Pridgen, 64 F.3d at 149.

   Thus, if Hartwell is appealing an otherwise final sentence, his
appeal must be authorized by § 3742(a) or not at all, and to rely on
that section, he must be alleging that his otherwise final sentence was
imposed in violation of law. He may make that claim in appealing a
ruling on a Rule 35(b) motion.

   Hartwell contends that, because the government was not legally
entitled to withdraw its Rule 35(b) motion, the district court failed to
consider a sentence reduction as required and therefore that the sen-
tence was illegal, thus satisfying the condition of § 3742(a) that his
sentence be imposed in violation of law. But he also contends that
when the government failed to seek a sentence reduction under Rule
35(b), it breached the plea agreement. Accordingly, he also requests
in essence that the district court specifically enforce the plea agree-
ment as written. Finally, Hartwell contends that the district court did
not have subject-matter jurisdiction to consider the entire case, includ-
                     UNITED STATES v. HARTWELL                        9
ing a Rule 35(b) motion or its withdrawal — a contention that we
describe and address in Part III, below.

   In the unique circumstances of this case, we conclude that we have
authority to hear this appeal under either 18 U.S.C. § 3742(a) or 28
U.S.C. § 1291(a). To the extent that Hartwell contends that the district
court erred in construing the plea agreement so as to permit the gov-
ernment to withdraw its earlier 35(b) motion, thus precluding a sen-
tence reduction, he is challenging the legal foundation of his sentence.
See United States v. Khoury, 62 F.3d 1138 (9th Cir. 1995) (reviewing
the government’s withdrawal of a § 5K1.1 motion for substantial
assistance); Bischel v. United States, 32 F.3d 259 (7th Cir. 1994)
(reviewing government’s withdrawal of a Rule 35(b) motion); cf.
United States v. Barnette, 427 F.3d 259 (4th Cir. 2005) (reviewing
extent of district court’s departure under a U.S.S.G. § 5K1.1 motion
where defendant claimed court impermissibly considered possibility
of future departure under Rule 35(b)); United States v. Wilson, 390
F.3d 1003 (7th Cir. 2004) (reviewing government’s failure to file a
Rule 35(b) motion); United States v. Buchanan, 213 F.3d 302 (6th
Cir. 2000) (same). And a challenge to the legal foundation of an oth-
erwise final sentence may be appealed under 18 U.S.C. § 3742(a).

   In addition, to the extent that Hartwell claims that the government
breached the plea agreement, he is not challenging his sentence
directly, but the district court’s refusal to require the government to
comply with the agreement. Such an argument is essentially a request
for a specific performance of the plea agreement. Thus, when the dis-
trict court granted the government’s motion to withdraw its rule 35(b)
motion, it entered a final order rejecting Hartwell’s specific perfor-
mance claim, which is appealable under 28 U.S.C. § 1291. See United
States v. Alexander, 869 F.2d 91 (2d Cir. 1989); United States v. Wor-
ley, No. 04-30491, 145 F. Appx. 593 (9th Cir. Aug. 22, 2005); cf. Wil-
son, 390 F.3d 1003 (reviewing, without citation for court’s
jurisdiction, defendant’s contention that government failed to "carry[ ]
out its part of the [plea] bargain").

  Finally, because Hartwell contends that the district court did not
have subject-matter jurisdiction to consider a Rule 35(b) motion or its
withdrawal, we conclude that we have authority to hear this appeal to
determine the district court’s jurisdiction. Cf. United States v. Carey,
10                    UNITED STATES v. HARTWELL
120 F.3d 509 (4th Cir. 1997) (affirming the district court’s holding
that a late-filed Rule 35(b) motion was beyond its jurisdiction).

  At bottom, for any one of the grounds stated, we conclude that the
government’s request that we dismiss this appeal must be denied.

                                   III

   Hartwell contends that the district court never had subject-matter
jurisdiction in this case to accept his guilty plea or to sentence him
because he was charged by an information, not an indictment, with an
offense that potentially carried the death penalty. He argues that the
right to be prosecuted on an indictment for a crime punishable by
death may not be waived, citing Smith v. United States, 360 U.S. 1,
10 (1959) (ruling that the information to which the defendant pleaded
guilty "did not confer power on the convicting court to hear the
case"), and Federal Rule of Criminal Procedure 7 (requiring an indict-
ment to prosecute an offense punishable by death or by imprisonment
for more than one year and authorizing waiver of an indictment only
for offenses punishable by imprisonment for more than one year —
not for offenses punishable by death). This necessarily includes a
claim that the district court did not have jurisdiction to consider the
Rule 35(b) motion. If the district court lacked subject-matter jurisdic-
tion, it never had the power to consider any part of the case, including
motions to correct or reduce the sentence.

   The government contends that Hartwell’s conviction and sentence
became final in August 2000 and that, at this late date, Hartwell may
not challenge the jurisdiction of his conviction or sentence by appeal
because the time for appeal has long passed and such time limits are
"jurisdictional." United States v. Robinson, 361 U.S. 220, 229 (1960);
see also Browder v. Dir., Dep’t of Corrections, 434 U.S. 257, 264
(1978) (noting that the purpose of the jurisdictional time limit for
appeal is "to set a definite point of time when litigation shall be at an
end" (quoting Matton Steamboat Co. v. Murphy, 319 U.S. 412, 415
(1943)). The government argues alternatively that even though a chal-
lenge to subject-matter jurisdiction can be made at any time, Smith
did not establish a rule of subject-matter jurisdiction. The government
maintains further that even if it did, the "meaning of jurisdiction has
changed in the intervening 46 years since the Supreme Court decided
                       UNITED STATES v. HARTWELL                           11
Smith." See United States v. Cotton, 535 U.S. 625, 630 (2002) (noting
that an earlier Court decision’s elastic concept of jurisdiction is not
what the term "jurisdiction" means today — "the courts’ statutory or
constitutional power to adjudicate a case" — and holding that "defects
in an indictment do not deprive a court of its power to adjudicate a
case" (emphasis added)).

   Initially, we note our agreement with the government’s position
that judicial policy strongly favors that convictions and sentences
become final.1 Any challenges to a criminal judgment after the appel-
late process is complete therefore may generally be brought only pur-
suant to a specific authorization for collateral review, such as 28
U.S.C. § 2255. But when a party suggests the absence of subject-
matter jurisdiction, even at this late stage of a case, the party ques-
  1
   In her concurring opinion, Judge Williams concludes that Hartwell’s
time for challenging the district court’s subject-matter jurisdiction "has
come and gone" and we must now treat his challenge to the govern-
ment’s motion to withdraw its Rule 35(b) motion as if Hartwell’s convic-
tion and sentence were validly entered. See post at 26.
  This conclusion seems inconsistent with the Supreme Court’s jurispru-
dence establishing that a court’s "power to hear a case . . . can never be
forfeited or waived." Cotton, 535 U.S. at 630. The Court has expressly
held that this principle extends even beyond the entry of judgment: "The
objection that a federal court lacks subject-matter jurisdiction . . . may
be raised by a party, or by a court on its own initiative, at any stage in
the litigation, even after trial and the entry of judgment." Arbaugh v. Y
& H Corp., 126 S. Ct. 1235, 1240 (2006); see also Caterpillar, Inc. v.
Lewis, 519 U.S. 61, 76-77 (1996). These principles are grounded in the
fact that subject-matter jurisdiction is a question of judicial power, and
for a court to act "‘when it has no jurisdiction to do so . . . is . . . for a
court to act ultra vires.’" Ruhrgas AG v. Marathon Oil Co., 526 U.S.
574, 583 (1999) (second omission in original) (quoting Steel Co., 523
U.S. at 101-02).
   Thus, it appears that Judge Williams is arguing that even if a convic-
tion and sentence were entered ultra vires and were therefore void, we
should nonetheless let stand a ruling on a Rule 35(b) motion to decrease
or leave the sentence as entered. But a void sentence may not legiti-
mately be increased, decreased, or maintained under Rule 35(b) if the
original sentence was ultra vires and therefore void ab initio, because the
lack of subject-matter jurisdiction cannot be forfeited or waived.
12                   UNITED STATES v. HARTWELL
tions not only the original conviction, but the power to sentence and
the power to correct or reduce the sentence under Rule 35(b), and
therefore we must address it. See generally Cotton, 535 U.S. at 630;
Steel Co. v. Citizens for Better Env’t, 523 U.S. 83, 89 (1998). This is
because subject-matter jurisdiction can "never be forfeited or
waived"; "it involves a court’s power to hear a case." Cotton, 535
U.S. at 630. And any action by a court without subject-matter juris-
diction is "ultra vires" and therefore void. Ruhrgas AG v. Marathon
Oil Co., 526 U.S. 574, 583 (1999) (quoting Steel Co., 523 U.S. at
101-02).

   To support his position that the district court did not have subject-
matter jurisdiction to consider the Rule 35(b) motions, Hartwell
points only to the decision in Smith v. United States, 360 U.S. 1, and
to Rule 7. In Smith, the defendant, Smith, was charged with kidnap-
ping, which at the time carried the possibility of the death penalty if
the victim was harmed. The information to which Smith pleaded
guilty did not state whether the victim had been harmed, and the gov-
ernment did not explicitly disavow the intention to seek the death
penalty. In what the Supreme Court described as "precipitous and
telescoped proceedings," 360 U.S. at 4, Smith was interrogated at
length without counsel, after which the government agents had an ex
parte conversation with the judge regarding the case. A "stilted and
formal colloquy" ensued, during which Smith waived counsel, waived
the indictment, waived venue, and pleaded guilty to an information.
Id. at 3. Immediately after conviction and only three days after arrest,
Smith was sentenced to 30 years’ imprisonment.

   Obviously troubled by the "summary treatment" of the defendant,
id. at 9, the Court held that Federal Rule of Criminal Procedure 7 did
not permit Smith to waive indictment. The critical basis of this hold-
ing was that the information against Smith and his guilty plea did not
eliminate the capital element of the crime:

     [W]hen the offense as charged is sufficiently broad to justify
     a capital verdict, the trial must proceed on that basis, even
     though the evidence later establishes that such a verdict can-
     not be sustained because the victim was released unharmed.
     It is neither procedurally correct nor practical to await the
                      UNITED STATES v. HARTWELL                       13
    conclusion of the evidence to determine whether the accused
    is being prosecuted for a capital offense.

Id. at 8. The Court concluded, without further explanation: "Under
our view of Rule 7(a), the United States Attorney did not have author-
ity to file an information in this case and the waivers made by peti-
tioner were not binding and did not confer power on the convicting
court to hear the case." Id. at 10 (emphasis added).

   Hartwell argues that this language in Smith requires the conclusion
that the failure to obtain an indictment to prosecute a capital case
strips the district court of subject-matter jurisdiction. We disagree. A
careful reading of Smith and consideration of how that decision has
been understood subsequently by the Supreme Court reveal that the
Court in Smith was speaking of some authorization other than subject-
matter jurisdiction.

   Subject-matter jurisdiction (in the sense of judicial power) over
federal criminal prosecutions is conferred on district courts by 18
U.S.C. § 3231. As the Seventh Circuit has noted,

    Subject-matter jurisdiction in every federal criminal prose-
    cution comes from 18 U.S.C. § 3231, and there can be no
    doubt that Article III permits Congress to assign federal
    criminal prosecutions to federal courts. That’s the beginning
    and the end of the "jurisdictional" inquiry.

Hugi v. United States, 164 F.3d 378, 380 (7th Cir. 1999); see also
United States v. Titterington, 374 F.3d 453, 459 (6th Cir. 2004);
United States v. White Horse, 316 F.3d 769, 772 (8th Cir. 2003);
United States v. Jacquez-Beltran, 326 F.3d 661, 662 (5th Cir. 2003);
Alikhani v. United States, 200 F.3d 732, 734-35 (11th Cir. 2000).

   While the language in Smith on which Hartwell relies — that the
defendant’s waivers "did not confer power on the convicting court to
hear the case" (emphasis added) — might suggest that the Smith
Court was addressing subject-matter jurisdiction and thus denying
district courts subject-matter jurisdiction over federal capital criminal
cases in which an indictment was not used, the Supreme Court’s
14                    UNITED STATES v. HARTWELL
recent discussion in Cotton would seem to preclude that conclusion.
In Cotton, the Court overruled Ex Parte Bain, 121 U.S. 1 (1887),
which held that defects in an indictment deprive the district court of
jurisdiction. As the Cotton Court stated:

     Bain, however, is a product of an era in which this Court’s
     authority to review criminal convictions was greatly circum-
     scribed. At the time it was decided, a defendant could not
     obtain direct review of his criminal conviction in the
     Supreme Court. The Court’s authority to issue a writ of
     habeas corpus was limited to cases in which the convicting
     court had no jurisdiction to render the judgment which it
     gave. In 1887, therefore, this Court could examine constitu-
     tional errors in a criminal trial only on a writ of habeas cor-
     pus, and only then if it deemed the error jurisdictional. The
     Court’s desire to correct obvious constitutional violations
     led to a somewhat expansive notion of jurisdiction, which
     was more of a fiction than anything else.

     Bain’s elastic concept of jurisdiction is not what the term
     "jurisdiction" means today, i.e., the courts’ statutory or con-
     stitutional power to adjudicate the case. This latter concept
     of subject-matter jurisdiction, because it involves a court’s
     power to hear a case, can never be forfeited or waived. Con-
     sequently, defects in subject-matter jurisdiction require cor-
     rection regardless of whether the error was raised in district
     court. In contrast, the grand jury right can be waived.

     Post-Bain cases confirm that defects in an indictment do not
     deprive a court of its power to adjudicate a case.

Cotton, 535 U.S. at 629-30 (emphases added) (internal quotation
marks and citations omitted). The Supreme Court, citing Smith in sup-
port of the proposition that the grand jury right, because waivable,
does not involve subject-matter jurisdiction, stated plainly that "a dis-
trict court ‘has jurisdiction of all crimes cognizable under the author-
ity of the United States,’" id. at 631 (quoting Lamar v. United States,
240 U.S. 60, 65 (1916) (Holmes, J.)).

  The Supreme Court again elaborated on the confusion engendered
by an imprecise use of the term "subject-matter jurisdiction" in Kon-
                      UNITED STATES v. HARTWELL                        15
trick v. Ryan, 540 U.S. 443 (2004). There, the Court noted that only
Congress may alter a district court’s subject-matter jurisdiction and
that court-prescribed rules of practice and procedure neither create
nor withdraw jurisdiction. 540 U.S. at 452. Such rules "merely pre-
scribe the method by which the jurisdiction granted the courts by
Congress is to be exercised." Id. at 454 (emphasis added). The Court
then exhorted, "Clarity would be facilitated if courts and litigants used
the label ‘jurisdictional’ not for claim-processing rules, but only for
prescriptions delineating the classes of cases . . . and the persons . . .
falling within the court’s adjudicatory authority." Id. at 455. Subject-
matter jurisdiction cannot be altered on the basis of the parties’ litiga-
tion conduct. "[A] claim-processing rule, on the other hand, even if
unalterable on a party’s application, can nonetheless be forfeited if
the party asserting the rule waits too long to raise the point." Id. at
456 (emphasis added).

   Rule 7 is just such a claim-processing rule. It describes the process
by which a defendant must be charged in order to comply with the
Fifth Amendment requirement that "[n]o person shall be held to
answer for a capital, or otherwise infamous crime, unless on a pre-
sentment or indictment of a Grand Jury," and the process by which
a defendant may waive the protections of that Amendment. Although
Rule 7 does not permit a defendant charged with a capital crime to
waive indictment, it does not follow that noncompliance is a defect
of subject-matter jurisdiction. The district court’s jurisdiction is con-
ferred by 18 U.S.C. § 3231 and may not be affected by the litigation
conduct of the parties. Thus, if permitting Hartwell to be charged by
information were error, it was not an error that denied the district
court the power to adjudicate the federal criminal prosecution.

   We conclude that the district court had subject-matter jurisdiction
to consider the government’s Rule 35(b) motion and to consider the
government’s motion to withdraw that motion.

                                   IV

  We now consider the district court’s application of the plea agree-
ment entered into by the parties. Hartwell contends that the district
court erred in granting the government’s motion to withdraw its Rule
35(b) motion because, under the plea agreement, the government did
16                     UNITED STATES v. HARTWELL
not retain the discretion "to withdraw a previously filed sentence-
reduction motion. . . . [A]bsent a provision in the plea agreement gov-
erning such a withdrawal, the government was precluded from with-
drawing its motion." He reasons:

      [P]aragraph ten of the agreement specifically states that
      once the government "determines that such a departure is
      appropriate," the departure motion will be filed. Once that
      determination was made, the government had an obligation
      to proceed with the motion, absent language in the agree-
      ment to the contrary. It did, in fact, file the motion. Because
      there was no language in the contract to the contrary, the
      government should not have been allowed to withdraw its
      motion.

Hartwell argues alternatively that if the government did retain discre-
tion to withdraw its Rule 35(b) motion, the memorandum that the
government filed on March 10, 2003, in support of its Rule 35(b)
motion modified the government’s discretion and limited its right to
withdraw the Rule 35(b) motion to the circumstances in which Hart-
well failed to provide truthful testimony in the B.N. trial referred to
in footnote 1 of the memorandum. Hartwell also argues that the gov-
ernment acted in bad faith in withdrawing its Rule 35(b) motion
because the "government’s rationale for withdrawal rested on a rela-
tively insignificant happening."

   The government contends that the plea agreement gave it "sole dis-
cretion" to decide whether to file a Rule 35(b) motion, and that its
motion to withdraw the 35(b) motion was simply part of that discre-
tion. It also argues that the May 10, 2003 memorandum that it filed
did not constitute a new agreement, but was a continuation of the
original plea agreement by the enumeration of specific instances of
cooperation required of Hartwell.2
  2
   The government also contends that Hartwell waived any right to seek
review of its Rule 35(b) decision because he waived appeal of all sen-
tencing issues ("on any ground whatever") in his plea agreement. See
United States v. Emerson, 349 F.3d 986, 988 (7th Cir. 2003) (holding
that waiver of appeal of sentencing issues included "appeals regarding
                      UNITED STATES v. HARTWELL                        17
   We conclude that the language giving the government "sole discre-
tion" to file a Rule 35(b) motion also includes the discretion to file
a motion to withdraw it. This was explicitly understood by the parties
when the government initially filed the motion in August 2001.
Because Hartwell was then in the midst of cooperating, the parties
asked the court to delay ruling on the motion, and the government
reserved its right to withdraw the motion. Indeed, Hartwell’s attorney
agreed that "if the defendant fails to fulfill his responsibilities to the
Government, the Government may withdraw this motion without
objection by the defendant."

   This understanding was consistent with the specific purpose of the
agreement in this case. Because the motion had to be filed within one
year of the sentencing and Hartwell had not yet finished cooperating,
the parties agreed that the motion was a "placeholder," intended to
preserve the government’s ability to seek a sentence reduction for
Hartwell after he completed his cooperation and after the government
was able to evaluate his assistance and provide full information to the
district court.

   We conclude additionally that the government did not relinquish its
discretion in whole or in part when it imposed new conditions on
Hartwell in view of deficiencies in his cooperation. The supplemental
agreement in the March 14, 2001 letter signed by the parties did not
modify this aspect of the agreement. That letter agreement was
entered into after problems with Hartwell’s cooperation had come to
light. It was executed to reinforce the original understanding that
Hartwell must still cooperate fully and truthfully, but with additional
conditions, and that the government would still "consider him for a
sentence reduction motion at the appropriate time" (emphasis added).

reductions in sentence for cooperating with the government"); see also
United States v. Benitez-Zapata, 131 F.3d 1444 (11th Cir. 1997) (holding
that the defendant waived his right to appeal the government’s decision
not to move for a downward departure). Hartwell argues that because the
government breached the plea agreement, it may not rely on its waiver
provision. See United States v. Bowe, 257 F.3d 336, 342 (4th Cir. 2001).
We need not address the waiver argument because we find that the gov-
ernment, in seeking to withdraw its Rule 35(b) motion, did not breach the
plea agreement.
18                    UNITED STATES v. HARTWELL
   Likewise, in the government’s March 10, 2003 memorandum in
support of its Rule 35(b) motion, on which Hartwell relies, there is
no language to suggest a relinquishment of the government’s discre-
tion. The footnote relied on by Hartwell simply recites that the "prin-
cipal" reason for the government’s willingness to keep open its
consideration of a motion for sentence reduction was Hartwell’s "an-
ticipated truthful testimony against [B.N.]." Moreover, the footnote
does not state that it is the only reason or basis for the motion; the use
of the word "principal" implies the existence of other reasons or
bases. The footnote also states that if Hartwell fails to provide truthful
testimony, the government "will take the position that [he] has
engaged in a material breach of his plea agreement and his commit-
ment to provide substantial assistance to the Government." This lan-
guage, however, does not limit the government’s options. It simply
identifies one particular event that would qualify as a breach, not
exclusive of other such events.

   Finally, we are not persuaded by Hartwell’s argument that the inci-
dent prompting the government to withdraw its motion for reduction
of sentence was an "insignificant happening" that evidences a lack of
good faith on the part of the government. The government took Hart-
well’s June 6, 2003 affidavit (relating a promise made to him of an
18-year sentence) as an unacceptable reoccurrence of his earlier con-
ceded perjury. The government also recognized that this second seri-
ous incident of perjury substantially undercut the government’s ability
to use Hartwell as a witness in the future. Hartwell had already
claimed to have committed perjury in the McGill case in the District
of Maryland and then recanted that claim. Thus, when he filed the
false affidavit in 2003, stating that the government had promised him
an 18-year sentence, and recanted, he added to and thus made espe-
cially significant his history of making false statements. The govern-
ment has an obligation to ensure that cooperating witnesses testify
truthfully, and it reasonably concluded that it could no longer trust
Hartwell to be truthful. Moreover, with two admittedly false state-
ments and recantations, Hartwell created about himself excellent fod-
der for cross-examination and impeachment in any future prosecution
in which he might be used by the government. A defense attorney
could argue that these two examples indicate that Hartwell is willing
to say anything, even lie under oath to the court, in order to get a
lower sentence. If Hartwell’s "insignificant happening" did not
                       UNITED STATES v. HARTWELL                      19
destroy his credibility altogether, it certainly weakened it to the point
that the government acted well within its discretion in deciding that
Hartwell no longer was satisfactorily fulfilling his plea-agreement
obligations.

   In short, we conclude that in this case the government reserved to
itself the sole discretion to file a motion under Rule 35(b) for a sen-
tence reduction; that this discretion included the right to withdraw that
motion for Hartwell’s failure to cooperate; and that the government
never relinquished this discretion. Moreover, there is no evidence that
the government acted in bad faith or for improper motives. The gov-
ernment simply concluded that Hartwell had told one lie too many.

                                   V

   For these same reasons, we conclude that the district court did not
abuse its discretion in denying Hartwell an evidentiary hearing on his
claim that the government breached the plea agreement.

                                  ***

     For the reasons given, the district court’s January 14, 2004 order
is

                                                           AFFIRMED.

WILLIAMS, Circuit Judge, concurring in part and concurring in the
judgment:

   I concur in Parts I, II, IV, and V of the majority opinion. As to Part
III, I would not reach the question of whether the district court lacked
subject-matter jurisdiction under Smith v. United States, 360 U.S. 1
(1959), to rule on the Government’s Criminal Rule 35(b) motions.
Instead, and with respect to the majority, I would conclude that Hart-
well’s Smith argument is untimely. Because the majority rejects Hart-
well’s Smith argument on its merits, concluding that the district court
did not lack subject-matter jurisdiction, I concur in the judgment.

   To understand my analysis of this case, it is helpful to keep in mind
its procedural posture — Hartwell is appealing the district court’s
20                   UNITED STATES v. HARTWELL
order allowing the Government to withdraw its Criminal Rule 35(b)
motion. In his brief on appeal, Hartwell argued for the first time that
the district court lacked subject-matter jurisdiction under Smith to
enter his conviction and sentence. The majority concludes that this
argument is not properly before us on this appeal. See ante at 11
("[W]e note our agreement with the government’s position that judi-
cial policy strongly favors that convictions and sentences become
final. Any challenges to a criminal judgment after the appellate pro-
cess is complete therefore may generally be brought only pursuant to
a specific authorization for collateral review, such as 28 U.S.C.
§ 2255." (internal footnotes omitted)).

   I agree with this conclusion because it is required by Rule
12(b)(3)(B) of the Federal Rules of Criminal Procedure. That Rule
states that "at any time while the case is pending, the court may hear
a claim that the indictment or information fails to invoke the court’s
jurisdiction." Fed. R. Crim. P. 12(b)(3)(B) (emphasis added). The dis-
trict court entered judgment on Hartwell’s conviction and sentence on
August 18, 2000, and the conviction and sentence became final well
before Hartwell raised his Smith argument on this appeal. See Fed. R.
App. P. 4(b)(1)(A)(i-ii) (providing that the defendant must file an
appeal of his sentence within ten days of the entry of judgment or
within ten days of the Government’s filing of a notice of appeal).
Once Hartwell’s conviction and sentence became final and Hartwell
failed to file a timely appeal, his criminal case was no longer "pend-
ing" for purposes of Rule 12(b)(3)(B), despite the fact that his sen-
tence could be modified as authorized by Congress, such as under
Criminal Rule 35(b) or 18 U.S.C.A. § 3582(c) (West Supp. 2005). See
United States v. Sanders, 247 F.3d 130, 143 (4th Cir. 2001) (noting
that under the plain language of § 3582(b), the fact that a sentence can
be modified pursuant to Criminal Rule 35(b) or § 3582(c) does not
affect the finality of the conviction and sentence "for all other pur-
poses"); see also United States v. Valadez-Camarena, 402 F.3d 1259,
1260 (10th Cir. 2005) (rejecting jurisdictional challenge to a final
conviction and sentence without considering merits of the challenge
because the case was no longer "pending" under Criminal Rule
12(b)(3)(B)); United States v. Wolff, 241 F.3d 1055, 1056-57 (8th Cir.
2001) ("[A]fter final judgment [on the defendant’s conviction and
sentence] was entered and [the defendant] did not file a direct appeal,
the [criminal] proceeding[ ] w[as] no longer pending [for purposes of
                      UNITED STATES v. HARTWELL                       21
the precursor to Criminal Rule 12(b)(3)(B)]."). At that time, his con-
viction and sentence became insulated from jurisdictional challenge
except in a collateral proceeding, such as a proceeding under 28
U.S.C.A. § 2255 (West Supp. 2005).

   In addition to arguing that the district court lacked subject-matter
jurisdiction under Smith to enter his conviction and sentence, Hartwell
also argues that the district court lacked subject-matter jurisdiction
under Smith to rule on the Government’s Criminal Rule 35(b)
motions. In addressing this argument, the majority concludes that if
the district court indeed lacked subject-matter jurisdiction under Smith
to enter Hartwell’s conviction and sentence, then his conviction and
sentence would be void, and the district court would lack subject-
matter jurisdiction to rule on any Criminal Rule 35(b) motion to mod-
ify his sentence. See ante at 11 n.1 (noting that a conviction and sen-
tence entered without subject-matter jurisdiction is "void" and
therefore may not "legitimately be . . . decreased"). The majority ulti-
mately rejects Hartwell’s argument, however, concluding that Smith
did not render the district court without subject-matter jurisdiction to
enter his conviction and sentence.

   I disagree with the majority’s conclusion that if the district court
lacked subject-matter jurisdiction under Smith to enter Hartwell’s
conviction and sentence, it would also lack subject-matter jurisdiction
to rule on the Government’s Criminal Rule 35(b) motions, and I
therefore would not reach the question of whether the district court
lacked subject-matter jurisdiction under Smith to enter Hartwell’s
conviction and sentence. In my view, Hartwell’s failure timely to
raise his Smith argument while his criminal case was "pending" pre-
cludes him from now arguing that Smith requires us to conclude that
the district court lacked subject-matter jurisdiction to rule on the Gov-
ernment’s Criminal Rule 35(b) motions for the same reason that Hart-
well’s failure to raise his Smith argument while his criminal case was
"pending" precludes him from now arguing that Smith requires us to
vacate his conviction and sentence. Criminal Rule 12(b)(3)(B) does
not countenance jurisdictional attacks on an indictment when the
defendant’s criminal case is no longer "pending" (except, of course,
when the challenge comes on collateral review). The Rule permits of
no exceptions, even when a jurisdictional attack on the indictment is
a logical predicate to a further attack on the district court’s subject-
22                    UNITED STATES v. HARTWELL
matter jurisdiction to hear a Criminal Rule 35(b) motion to modify the
defendant’s sentence. To consider Hartwell’s Smith argument — even
to the extent it challenges the district court’s subject-matter jurisdic-
tion to rule on the Government’s Criminal Rule 35(b) motions —
allows an argument to slip through the back door when Rule
12(b)(3)(B) has already closed the front.

   The majority reasons that we must consider the merits of Hart-
well’s Smith argument insofar as it challenges the district court’s
subject-matter jurisdiction to rule on the Government’s Criminal Rule
35(b) motions because questions of subject-matter jurisdiction go to
the power of the court to hear a case and therefore "can never be for-
feited or waived." Ante at 12 (quoting United States v. Cotton, 535
U.S. 625, 630 (2002)). A close study of our case law, however,
reveals that this statement of law is not absolute. I explain why by dis-
cussing one of our recent civil cases.

   In Wendt v. Leonard, 431 F.3d 410 (4th Cir. 2005), Wendt filed an
action against Leonard, who, acting pursuant to state-conferred
authority, had seized Wendt’s boat to satisfy a tax lien. Id. at 411. The
district court dismissed the action for lack of subject-matter jurisdic-
tion under the Tax Injunction Act. Id. After the district court dis-
missed the suit, Leonard filed a motion for sanctions, which Wendt
did not oppose. Id. at 412. Concluding that sanctions were inappropri-
ate, the district court instead awarded Leonard attorney’s fees, con-
cluding that Wendt’s suit was frivolous. Id. Wendt did not appeal the
district court’s award of attorney’s fees, but six months later he filed
a motion under Rule 60(b)(4) of the Federal Rules of Civil Procedure
— which authorizes district courts to vacate an otherwise final order
if "the judgment is void" — arguing that the district court lacked
subject-matter jurisdiction over his suit and, accordingly, that it also
lacked subject-matter jurisdiction to award attorney’s fees to Leonard.
Id.

  On Wendt’s appeal of the district court’s denial of his Civil Rule
60(b)(4) motion, we noted:

     An order is "void" for purposes of [Civil] Rule 60(b)(4) . . .
     if the court rendering the decision lacked . . . subject matter
     jurisdiction . . . . Despite this seemingly broad statement, we
                     UNITED STATES v. HARTWELL                         23
    narrowly construe the concept of a "void" order under
    [Civil] Rule 60(b)(4) precisely because of the threat to final-
    ity of judgments and the risk that litigants . . . will use
    [Civil] Rule 60(b)(4) to circumvent an appeal process they
    elected not to follow. In other words, a lack of subject mat-
    ter jurisdiction will not always render a final judgment void
    [under Civil Rule 60(b)(4)]. Only when the jurisdictional
    error is egregious will courts treat the judgment as void.

    Thus, when deciding whether an order is "void" under
    [Civil] Rule 60(b)(4) for lack of subject matter jurisdiction,
    courts must look for the rare instance of a clear usurpation
    of power. A court plainly usurps jurisdiction only when
    there is a total want of jurisdiction and [there is] no arguable
    basis on which it could have rested a finding that it had
    jurisdiction.

Id. at 413 (internal citations and quotation marks omitted). Applying
this legal standard, we concluded that it was immaterial whether the
district court had subject-matter jurisdiction to enter attorney’s fees
against Wendt because the district court had "an arguable basis" for
asserting subject-matter jurisdiction to do so. Id. at 414. See also Des
Moines Navigation & R. Co. v. Iowa Homestead Co., 123 U.S. 552
(1887) (holding that defense of lack of subject-matter jurisdiction
over prior suit could not be raised to defeat res judicata effect of the
prior, final judgment) (cited with approval in Kontrick v. Ryan, 540
U.S. 443, 455 n.9 (2005)).

   I do not discuss Wendt to argue that it directly controls here; Wendt
was a civil case, whereas Hartwell’s appeal relates to his criminal sen-
tence. Instead, I discuss Wendt to show that considerations of finality
dictate that issues of subject-matter jurisdiction can be waived in cer-
tain situations despite the fact that such issues go to the very power
of the court to hear the case. Under Wendt, then, a more accurate
statement of law than "issues of subject-matter jurisdiction cannot be
forfeited or waived" is that "issues of subject-matter jurisdiction can
never be forfeited or waived while the case is pending, but such issues
can be deemed forfeited or waived once the judgment becomes final
and is not appealed." In other words, while Hartwell may challenge,
even for the first time on appeal, the district court’s subject-matter
24                     UNITED STATES v. HARTWELL
jurisdiction to rule on the Government’s Rule 35(b) motions, he may
not do so by attacking the jurisdictional integrity of his conviction
and sentence. The time to make that challenge has come and gone,
and we must now treat Hartwell’s conviction and sentence as if they
were validly entered.*

   In my view, Criminal Rule 12(b)(3)(B), like Civil Rule 60(b)(4),
embodies this idea; indeed, it is even more rigid than Civil Rule
60(b)(4). Civil Rule 60(b)(4) allows a civil litigant to prevail on an
argument that the district court lacks subject-matter jurisdiction on a
matter presently before the court because it lacked subject-matter
jurisdiction over a prior matter if the prior jurisdictional error was
"egregious." Wendt, 431 F.3d at 413. Criminal Rule 12(b)(3)(B), on
the other hand, provides that the entry of a final conviction and sen-
tence bars argument that the district court lacks subject-matter juris-
diction on a matter presently before the court because it lacked
subject-matter jurisdiction to enter the defendant’s conviction and
sentence in the first place. Of course, a criminal defendant has a statu-
tory collateral avenue for attacking the district court’s subject-matter
jurisdiction to enter his conviction and sentence even after they have
become final and, unlike a civil litigant challenging the validity of a
prior judgment under Civil Rule 60(b)(4), the criminal defendant pro-

   *Nothing in the primary cases cited by the majority — Arbaugh v. Y
& H Corp., 126 S. Ct. 1235 (2006), United States v. Cotton, 535 U.S.
625 (2002), and Steel Co. v. Citizens for Better Env’t, 523 U.S. 83 (1998)
— is to the contrary. While it is true, as the majority suggests, that each
of those cases state that subject-matter jurisdiction cannot be waived,
they do so in the context of a live appeal, but not, as here, in the context
of an attack on a final judgment for which the time to appeal has long-
since passed. Arbaugh, 126 S. Ct. at 1241 (jurisdictional argument first
raised after trial but before time to appeal lapsed); Cotton, 535 U.S. at
629 (jurisdictional argument first raised on direct appeal); Steel Co., 523
U.S. at 88 (jurisdictional argument first raised in petition for certiorari
with the Supreme Court). Harmonizing these cases with Kontrick v.
Ryan, 540 U.S. 443, 455 n.9 (2005), Des Moines Navigation & R. Co.
v. Iowa Homestead Co., 123 U.S. 552 (1887), and Wendt v. Leonard, 431
F.3d 410 (4th Cir. 2005) produces the rule I have stated in the text —
"issues of subject-matter jurisdiction can never be forfeited or waived
while the case is pending, but such issues can be deemed forfeited or
waived once the judgment becomes final and is not appealed."
                      UNITED STATES v. HARTWELL                       25
ceeding collaterally need not show that the jurisdictional defect in his
conviction and sentence is "egregious" but only that it exists. Hart-
well, however, has not pursued this avenue of relief, and Criminal
Rule 12(b)(3)(B) requires that we treat his conviction and sentence as
though the district court had subject-matter jurisdiction to enter it,
even if, on collateral review, we would conclude that the district court
was without such jurisdiction.

   In addition to its analytic difficulties, the majority’s reasoning has
practical problems. Consider, for example, the following facts: The
Government indicts a defendant on a felony and tries his case before
a federal magistrate judge. The defendant does not argue that the
magistrate judge is without power to convict him — an argument that
would almost certainly prevail under 18 U.S.C.A. § 3401(a) (West
Supp. 2005) ("When specially designated to exercise such jurisdiction
by the district court or courts he serves, any United States magistrate
judge shall have jurisdiction to try persons accused of, and sentence
persons convicted of, misdemeanors committed within that judicial
district" (emphasis added)) — and the Government secures a convic-
tion. The defendant neither timely appeals nor files a timely petition
under § 2255. The Sentencing Commission later retroactively lowers
the sentencing range in which the defendant was sentenced, and the
defendant files a motion with the district court to reduce his sentence
in accord with the amendment. See 18 U.S.C.A. § 3582(c)(2) (autho-
rizing the district court to reduce a defendant’s sentence if the Sen-
tencing Commission retroactively reduces the sentencing range in
which defendant was sentenced). In considering the merits of his
motion, the district court becomes aware that the magistrate judge
was without power to enter the defendant’s conviction and sentence.
Under the majority’s analysis the defendant would not only be unable
to secure his release from prison, see ante at 11 ("[W]e note our
agreement with the government’s position that judicial policy strongly
favors that convictions and sentences become final. Any challenges
to a criminal judgment after the appellate process is complete there-
fore may generally be brought only pursuant to a specific authoriza-
tion for collateral review, such as 28 U.S.C. § 2255." (internal
footnotes omitted)), he would also be unable obtain the § 3582 reduc-
tion to which he is entitled — for if the magistrate judge was without
jurisdiction to enter the conviction and sentence, the majority would
view the sentence as "void," and conclude that the district court lackes
26                    UNITED STATES v. HARTWELL
jurisdiction to take any action on the sentence, see ante at 11 n.1 (not-
ing that a conviction and sentence entered without subject-matter
jurisdiction is "void" and therefore may not "legitimately be . . .
decreased"). In addition to its evident unfairness, this result fails to
accord a defendant’s sentence and conviction the respect that Crimi-
nal Rule 12(b)(3)(b) requires.

   In sum, the time for Hartwell to raise Smith has come and gone
(except on collateral review). Until his conviction and sentence are
vacated on collateral review, interests in finality dictate that we must
treat them as if they are valid. Because of the analytic and practical
difficulties created in Part III of the majority’s opinion, I concur in
part and concur in the judgment.

SHEDD, Circuit Judge, concurring:

   I fully join parts I, III, and V of Judge Niemeyer’s opinion. With
respect to part II, I would hold that our appellate jurisdiction arises
solely out of 28 U.S.C. § 1291, as Hartwell asserts. Therefore, to the
extent that Judge Niemeyer holds in part that we have jurisdiction
under § 1291, I agree with his analysis. However, I do not agree with
Judge Niemeyer’s analysis that we also have jurisdiction under 28
U.S.C. § 3742. Judge Niemeyer relies on United States v. Pridgen, 64
F.3d 147 (4th Cir. 1995), in concluding that our appellate jurisdiction
arises under § 3742. I do not believe that Pridgen is controlling. That
case revolves around Pridgen’s sentence, specifically the district
court’s refusal to grant the government’s request for a downward
departure. Hartwell is not asking this Court to review his otherwise
final sentence or a decision by the district court affecting his sentence.
Rather, he is appealing a final order that he believes erroneously inter-
prets his plea agreement to allow the government to withdraw the
Rule 35(b) motion. Thus, his claim, as Judge Niemeyer notes, ante at
9, amounts to a request for specific performance on the plea agree-
ment.

   As to part IV, I agree with Judge Niemeyer that Hartwell’s appeal
is not precluded by the appeal waiver and that the government did not
breach the plea agreement by moving to withdraw the Rule 35(b)
motion. However, I cannot join in footnote 2, because I believe that
the appeal waiver on its face only prevents Hartwell from appealing
                    UNITED STATES v. HARTWELL                  27
his sentence. Since I would find this appeal under § 1291 is not a
challenge to Hartwell’s sentence, the appeal waiver is simply not
applicable and, therefore, we need not address it further.